DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 06 September 2022.  In view of this communication and the amendment filed on 25 July 2022; claims 1-20 were previously pending; claims 9 and 20 were cancelled and claims 21-22 were added by the amendment; and thus, claims 1-8, 10-19, and 21-22 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 06 September 2022 has been entered.
Response to Arguments
The Applicant’s arguments, filed 25 July 2022, have been fully considered but are only partially persuasive.
The Applicant’s first argument (page 6 of the Remarks) alleges that claim 13 has been amended to overcome the previous grounds of rejection under 35 U.S.C. 112(b).  Since the amendment has provided proper antecedent basis for all terms in the claim, this argument is persuasive and said grounds have been withdrawn.
The Applicant’s second argument (pages 6-8 of the Remarks) alleges that claims 1 and 13 have been amended to overcome the previous grounds of rejection under 35 U.S.C. 102.  Specifically, the argument alleges that the claims are now in condition for allowance because the prior art does not disclose the magnets being “magnetized in a direction that is non-parallel to said rotation axis”.  While this new limitation is not disclosed by Halstead, it is certainly not new.  Many references disclose Halbach arrays with magnets magnetized in various directions that are not parallel to the rotation axis.  Thus, this argument is unpersuasive and new grounds of rejection have been made under 35 U.S.C. 103.  
Further, the argument alleges that support for the amendment can be found in various figures and paragraphs of the application.  It is noted that figures 8 and 20 refer to different embodiments from one another, and the paragraphs refer to still other figures/embodiments.  Figure 8 shows magnet arrays that are magnetized either axially and circumferentially, as recited in the original claims, while figure 20 shows magnet arrays that are magnetized at 45-degree angles to the rotation axis.  These features are not shown used together in the same embodiment.  While the new language of claims 1 and 13 is broad enough to read on both embodiments, e.g. “non-parallel”, the specific angles recited in claims 21-22 read only on the embodiment of figure 20.  Thus, the new claims have also been rejected under 35 U.S.C. 112(a) as containing new matter.
The Applicant’s third argument (pages 8-9 of the Remarks) alleges that the remaining grounds of rejection under 35 U.S.C. 103 are also invalid due to the new limitations of the independent claims.  This argument is unpersuasive for the same reasons given above.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21-22 recite new matter.  
Independent claims 1 and 13, on which they depend, recite the magnets being “magnetized axially” which is a feature of the embodiment of figure 8.  Claims 21-22 recite the magnets being “magnetized in a direction that is plus or minus 45 degrees from said rotation axis” which is a feature of the embodiment of figure 20.  Since there is no explicit statement in the specification that these features can be used together, the recitations of claims 21-22, combining features of both embodiments, constitute new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-8, 10-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead (US 2008/0272666 A1), hereinafter referred to as “Halstead”, in view of Smith et al. (US 2012/0262019 A1), hereinafter referred to as “Smith”.
Regarding claim 1, Halstead discloses an electric machine [EDM] having a corresponding rotation axis [x] running longitudinally through the center of said machine [EDM] (fig. 1-10; ¶ 0030), comprising: 
a first array of magnets [215] which are magnetized axially (fig. 2A; ¶ 0034); and 
a first set of laminated sheet windings (LSWs) [110/120/225] comprising laminated sheets of metal which are laid radially in a plane of said machine [EDM] perpendicular to said rotation axis [x] (fig. 1-4; ¶ 0032, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”; flattening the round wires of fig. 2c results in laminated sheets of metal) such that said magnets [215] produce a magnetic field in a perpendicular axis aligned with said rotation axis [x], said magnets [215] and LSWs [110/120] arranged concentrically with an air gap therebetween (fig. 2A; the magnets are polarized in the axial direction and separated from the windings by both axial and radial air gaps).

    PNG
    media_image1.png
    574
    692
    media_image1.png
    Greyscale

Halstead does not disclose that the first array of magnets [215] are magnetized in a direction that is non-parallel to said rotation axis [x].
Smith discloses an axial-gap electrical machine (fig. 28-30; ¶ 0118) having a first array of magnets [2030] that are magnetized axially and in a direction that is non-parallel to said rotation axis (fig. 24A; ¶ 0106; central magnet [2021] is magnetized axially while splitter magnets [2022,2023] are magnetized at a 45-degree angle relative to the axis of rotation.  

    PNG
    media_image2.png
    382
    794
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnet arrays of Halstead as Halbach arrays, magnetized both axially and non-axially, as taught by Smith, in order to focus the flux produced by the magnets thereby minimizing flux leakage and increasing efficiency and reliability (¶ 0009 of Smith).
Regarding claim 3, Halstead, in view of Smith, further discloses the electric machine of claim 1, wherein said first array of magnets [215] is on one side of said first set of windings [110/120/225], further comprising a second array of magnets [215a] on the other side of said first set of windings [110/120/225] (fig. 7-9; ¶ 0046-0047).

    PNG
    media_image3.png
    522
    787
    media_image3.png
    Greyscale

Regarding claim 5, Halstead, in view of Smith, discloses the electric machine of claim 3, as stated above, wherein Smith further discloses that that said first array of magnets [2030] and said second array of magnets [2030’] are each arranged as a Halbach array (fig. 24A; ¶ 0106).
Regarding claim 6, Halstead, in view of Smith, discloses the electric machine of claim 5, as stated above, wherein Smith further discloses that said magnets [2030,2030’] are in the shape of prism-shaped wedges (fig. 24A).
Regarding claim 7, Halstead, in view of Smith, further discloses the electric machine of claim 1, as stated above, wherein said first set of windings [110/120/225] are formed into a serpentine shape (fig. 1; ¶ 0012, 0032).
Regarding claim 8, Halstead, in view of Smith, further discloses the electric machine of claim 1, as stated above, wherein said windings [110/120] are stationary and said magnets [215] rotate on said rotation axis [x] about said windings [110/120] (¶ 0032-0034; the windings are disposed on the “stator” while the magnets are disposed on the “rotor” which rotates around “the principle axis of axle 10”).
Regarding claim 10, Halstead, in view of Smith, discloses the electric machine of claim 1, as stated above, further comprising additional sets of LSWs [225’/225”], each of which are laid radially in the plane of said machine [EDM], said first [225] and said additional sets of LSWs [225’/225”] comprising multi-phase LSWs [110/120] which provide respective winding phases for said machine [EDM] (fig. 4-9; ¶ 0044-0047).
Regarding claim 11, Halstead, in view of Smith, discloses the electric machine of claim 10, as stated above, wherein said first and said additional sets of LSWs [225/225’/225”] comprise first, second and third sets of LSWs [225/225’/225”] (fig. 4-9; ¶ 0044-0047).
Regarding claim 12, Halstead, in view of Smith, further discloses the electric machine of claim 10, as stated above, wherein said multi-phase LSWs [225/225’/225”] are stationary and said magnets [215] rotate on said rotation axis [x] about said windings [110/120] ((¶ 0032-0034; the windings are disposed on the “stator” while the magnets are disposed on the “rotor” which rotates around “the principle axis of axle 10”).
Regarding claim 13, Halstead discloses an electric motor [EDM] having a corresponding rotation axis [x] (fig. 1-10; ¶ 0030), comprising: 
a first array of magnets [215] which are magnetized axially (fig. 2A; ¶ 0034); and 
a first set of laminated sheet windings (LSWs) [110/120/225] which are laid radially in the plane of said motor [EDM] (fig. 1-4; ¶ 0032) such that said magnets [215] produce a magnetic field in the perpendicular axis aligned with said rotation axis [x], said magnets [215] and LSWs [110/120/225] arranged concentrically with an air gap therebetween (fig. 2A; the magnets are polarized in the axial direction and separated from the windings by both axial and radial air gaps);

    PNG
    media_image1.png
    574
    692
    media_image1.png
    Greyscale

said first set of LSWs [110/120] comprising: 
laminated metal sheets laid radially in the plane of said motor [EDM] to form a continuous stack of series-connected concentric metal layers [5/20/15] (fig. 2A-2B; ¶ 0032) wherein each of said laminated metal sheets comprises a width and a thickness such that said width is substantially larger than said thickness (¶ 0014, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”; flattening the round wires of fig. 2c results in laminated sheets of metal having a width much larger than their thickness); and 
insulator layers which electrically insulate each metal layer from its adjacent metal layers [5/20/15] (¶ 0014, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”).
Halstead does not disclose that the first array of magnets [215] are magnetized in a direction that is non-parallel to said rotation axis [x].
Smith discloses an axial-gap electrical machine (fig. 28-30; ¶ 0118) having a first array of magnets [2030] that are magnetized axially and in a direction that is non-parallel to said rotation axis (fig. 24A; ¶ 0106; central magnet [2021] is magnetized axially while splitter magnets [2022,2023] are magnetized at a 45-degree angle relative to the axis of rotation.  

    PNG
    media_image2.png
    382
    794
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnet arrays of Halstead as Halbach arrays, magnetized both axially and non-axially, as taught by Smith, in order to focus the flux produced by the magnets thereby minimizing flux leakage and increasing efficiency and reliability (¶ 0009 of Smith).
Regarding claim 14, Halstead, in view of Smith, discloses the motor of claim 13, as stated above, wherein said first set of LSWs [110/120/225] is laid radially in the plane of said motor [EDM] such that it follows a serpentine path (fig. 1; ¶ 0012, 0032).
Regarding claim 15, Halstead, in view of Smith, discloses the motor of claim 13, as stated above, further comprising additional sets of LSWs [225’/225”] (fig. 4; ¶ 0041), each comprising: 

    PNG
    media_image4.png
    522
    787
    media_image4.png
    Greyscale

laminated metal sheets laid radially in the plane of said motor [EDM] to form a continuous stack of series-connected concentric metal layers [5/20/15] (fig. 2A-2B; ¶ 0032); and 
insulator layers which electrically insulate each metal layer from its adjacent metal layers [5/20/15] (¶ 0014, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”);
said first [225] and said additional sets of LSWs [225’/225”] providing respective winding phases for said motor [EDM] (fig. 4-9; ¶ 0044-0047).
Regarding claim 16, Halstead, in view of Smith, further discloses the electric machine motor of claim 15, as stated above, wherein said first and said additional sets of LSWs [225/225’/225”] comprise first, second and third sets of LSWs [225/225’/225”] (fig. 4-9; ¶ 0044-0047).
Regarding claim 17, Halstead, in view of Smith, further discloses the motor of claim 15, as stated above, wherein said first and said additional sets of LSWs [225/225’/225”] are offset with respect to each other (fig. 4; ¶ 0041).
Regarding claim 18, Halstead, in view of Smith, further discloses the motor of claim 15, as stated above, wherein said first array of magnets [215] is on one side of said first [225] and said additional sets of LSWs [225’/225”], further comprising a second array of magnets [215a/215b] on the other side of said first [225] and said additional sets of LSWs [225’/225”] (fig. 7-9; ¶ 0046-0047).
Regarding claim 19, Halstead, in view of Smith, further discloses the motor of claim 18, as stated above, wherein said first [225] and said additional sets of LSWs [225’/225”] are laid radially in the plane of said motor [EDM] such that each follows a serpentine path (fig. 1; ¶ 0012, 0032).
Regarding claim 21, Halstead, in view of Smith, further discloses the motor of claim 1, as stated above, wherein Smith further discloses that said magnets [2022,2023] are magnetized in a direction that is plus or minus 45 degrees from said rotation axis (fig. 3-4, 24A; ¶ 0068-0069, 0081, 0106, 0145; the splitter magnets, i.e. the side magnets, are disclosed throughout the reference as being at a 45-degree angle relative to the axially magnetized central magnets).
Regarding claim 22, Halstead, in view of Smith, further discloses the motor of claim 13, as stated above, wherein Smith further discloses that said magnets [2022,2023] are magnetized in a direction that is plus or minus 45 degrees from said rotation axis (fig. 3-4, 24A; ¶ 0068-0069, 0081, 0106, 0145; the splitter magnets, i.e. the side magnets, are disclosed throughout the reference as being at a 45-degree angle relative to the axially magnetized central magnets).
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead and Smith as applied to claim 1 above, and further in view of van Gils (US 4,319,152), hereinafter referred to as “Gils”.
Regarding claim 2, Halstead, in view of Smith, discloses the electric machine of claim 1, as stated above, wherein said first array of magnets [215] is on one side of said first set of windings [110/120/225] (fig. 2-9; ¶ 0032-0034).  Halstead does not disclose a ferromagnetic disk on the other side of said windings [110/120/225].
Gils discloses an electric machine having a first array of magnets [73a] and a first set of windings [1] (fig. 2, 5; col. 5, lines 6-22, 62-64), wherein said first array of magnets [73a] is on one side of said first set of windings [1], further comprising a ferromagnetic disk [49] on the other side of said windings [1] (fig. 5; col. 5, lines 56-64).

    PNG
    media_image5.png
    480
    902
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotors of Halstead having the magnets mounted on ferromagnetic disks as taught by Gils, in order to direct and focus the magnetic flux of the permanent magnets, thereby reducing leakage flux and enhancing the power output of the motor.
Regarding claim 4, Halstead, in view of Smith, discloses the electric machine of claim 3, as stated above.  Halstead does not disclose comprising ferromagnetic disks backing each of said first and second arrays of magnets [215/215a].
Gils discloses an electric machine having a first array of magnets [73a], a second array of magnets [73b], and a first set of windings [1] (fig. 2, 5; col. 5, lines 6-22, 62-64), further comprising ferromagnetic disks [47/49] backing each of said first and second arrays of magnets [47/49] (fig. 5; col. 5, lines 56-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotors of Halstead having the magnets mounted on ferromagnetic disks as taught by Gils, in order to direct and focus the magnetic flux of the permanent magnets, thereby reducing leakage flux and enhancing the power output of the motor.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Smith et al. (US 8,736,133 B1) discloses an axial flux machine having laminated sheet windings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834